11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Willie Eugene Nelson,                        * From the 350th District Court
                                               of Taylor County,
                                               Trial Court No. 13139-D.

Vs. No. 11-18-00170-CR                       * August 9, 2018

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.;
                                               Bailey, J.; and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s
opinion, the appeal is dismissed.